Citation Nr: 0717196	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.  

2. Service connection for bilateral hearing loss. 

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for tinnitus.  

4. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1940 to January 1947 and from August 1950 to April 
1953.  

The veteran was notified by letter of June 27, 1972, of a 
rating decision of June 23, 1927, that denied service 
connection for bilateral hearing loss and tinnitus.  He did 
not appeal that decision.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had been 
submitted to reopen the claims but, after affording the 
veteran a VA examination and obtaining relevant nexus 
opinions, denied the claims de novo.  

As the claims for service connection for bilateral hearing 
loss and tinnitus were previously denied by the RO in a 
rating decision in June 1972, the Board must determine 
whether new and material evidence has been submitted to 
reopen the claims, and what the RO determined in this regard 
is irrelevant.  Jackson v. Principi, 256 F.3d 1366 (Fed. Cir. 
2001).   

In May 2007, the case was advanced on the docket due to the 
veteran's age.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1. In a rating decision in June 1972, the RO denied the 
claims for service connection for bilateral hearing loss and 
tinnitus; after the veteran was notified of the adverse 
determinations but he did not appeal the rating decision. 



2. The evidence submitted since rating decision in June 1972 
relates to unestablished facts necessary to substantiate the 
claims, and raises a reasonable possibility of substantiating 
the claims of service connection for bilateral hearing loss 
and tinnitus.  

3. Bilateral hearing loss was not affirmatively shown to have 
been present during service, bilateral sensorineural hearing 
loss was not manifest to a compensable degree within one year 
of separation from service, and current bilateral hearing 
loss, diagnosed after service, is unrelated to disease, 
injury, or event of service origin.

4. Tinnitus was not affirmatively show to have been present 
during service, and current tinnitus, first diagnosed after 
service, is unrelated to a disease, injury, or event of 
service origin.  


CONCLUSIONS OF LAW

1. The rating decision in June 1972 by the RO, denying 
service connection for bilateral hearing loss and tinnitus, 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104 (2006).  

2. The additional evidence presented since the rating 
decision in June 1972, denying service connection for 
bilateral hearing loss and tinnitus, is new and material and 
the claims of service connection for bilateral hearing loss 
and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  

3. Bilateral hearing loss was not incurred in or aggravated 
by service and service connection for sensorineural hearing 
loss may not be presumed based on the one-year presumption 
for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).  

4. Tinnitus was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

On the application to reopen the claim of service connection 
for bilateral hearing loss and the claim of service 
connection for tinnitus, the RO provided pre-adjudication 
VCAA notice by letter dated in September 2004.  On the claim 
to reopen, the notice included the type of evidence needed to 
reopen the claim, namely, evidence that was new and material.  
The notice also included the type of evidence needed to 
substantiate the underlying claim of service connection for 
bilateral hearing loss and the claim of service connection 
for tinnitus, that is, evidence of a disease, injury, or 
event causing a disease or injury during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the disease, injury, or event 
causing a disease or injury during service.  The veteran was 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was asked to 
submit evidence, which would include evidence in his 
possession that pertained to the claims.  The notice included 
the general provision for the effective date of the claims, 
that is, the date of receipt of the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection claim 
except for the degree of disability assignable and the 
provision for an effective date); and of Kent v. Nicholson, 
20 Vet. App. 1 (2006) (the elements of a new and material 
evidence claim).

To the extent that the VCAA notice did not include the degree 
of disability or the provision for an effective date, as the 
claims are denied, no disability rating or effective date can 
be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the VCAA omissions.  Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran's service medical 
records, VA records, and private records have been obtained, 
and the veteran was afforded a VA examination and a medical 
opinion was obtained. The veteran has declined a hearing. 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim
Hearing Loss and Tinnitus

In a rating decision in June 1972, the RO denied the 
veteran's initial claims of service connection for hearing 
loss and tinnitus on the basis that hearing loss and tinnitus 
were not shown during service and hearing loss and tinnitus 
shown after service were unrelated to service.  After the 
veteran was provided notice of the decision, he did not 
appeal the rating decision, denying the claims of service 
connection for hearing loss and tinnitus, and the rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In September 2004, the veteran applied to reopen the claims 
of service connection for bilateral hearing loss and 
tinnitus. 

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the rating decision 
in June 1972 was the last final denial of the claims, the 
Board must review the evidence submitted since that rating 
decision to determine whether the veteran's claims should be 
reopened and re-adjudicated on the merits.  38 U.S.C.A. 
§ 5108.  

In this regard, the RO determined that new and material 
evidence had been submitted to reopen the claims but then 
denied the claims on a de novo basis.  Regardless of how the 
RO ruled on the question, the Board must re-decide whether 
there is new and material evidence because reopening is 
jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001). 

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Evidence Previously Considered 

The service medical records are negative for hearing loss and 
for tinnitus.  In January 1944, it was noted that veteran's 
ear drums were retracted and thickened but his hearing was 
normal.  Audiometric testing in March 1952 revealed the 
threshold levels in decibels, at the tested frequencies, 
were:  

Hertz
500
1,000
2,000
3,000
4,000
8,000
Right 
Ear
10
10
5
Not Tested
25
30
Left 
Ear
10
10
10
Not Tested
20
10

After service, in a statement, dated in April 1972, H.C.B., 
MD, stated that he had first seen the veteran six or eight 
years earlier for tinnitus which was found to be accompanied 
by a hearing loss.  The physician thought that these could be 
related to long exposure to high noise levels when the 
veteran flew almost daily as a pilot for eight years during 
and after World War II.  



In a statement, dated in April 1972, K.K.O., MD, stated that 
he had treated the veteran since 1969 and since that time the 
veteran had complained of a hearing loss, which had dated 
back many, many years.  History included the veteran's 
military service as a pilot with exposure to acoustic trauma 
with no recent acoustic trauma. 

In a statement, dated in April 1972, R.T.Van O., MD, stated 
that he saw the veteran in August 1968 for hearing loss and 
tinnitus and the veteran gave a history of exposure to 
acoustic trauma by flying during World War II.  The physician 
reported that an audiogram revealed a decibel loss of 45 at 
4000 Hertz.  The physician expressed the opinion that hearing 
loss and tinnitus were typical of exposure to acoustic 
trauma, which was consistent with the veteran's history of 
such exposure during service. 

Additional Evidence

Private audiometric testing in 2003 demonstrated that the 
veteran had a bilateral hearing loss and that hearing aids 
were recommended.  

In October 2004 the veteran stated that he had attended 
reunions for World War II pilots and almost all of the pilots 
now used hearing aids and attributed their hearing loss to 
their experiences as a pilot during World War II.  

In a note, dated in December 2004, K.E.S., MD, stated that 
military service and associated noise exposure could have 
caused the veteran's significant hearing loss.  

On VA examination in March 2005, audiometric testing revealed 
that the threshold levels in decibels, at the tested 
frequencies, were:  

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
40
45
60
60
80
Left Ear
50
60
50
60
70

Speech recognition scores were 64 percent in the right ear 
and 72 percent in the left.  

The veteran stated that he experienced progressive hearing 
loss over many years, that he had been a pilot in a noisy 
cockpit during service, that he did not have noise 
protection, and that towards the end of his service he had a 
hard time hearing instructions from the flight tower.  He 
stated that in 1969 he became aware of tinnitus.  After 
service, the veteran stated that he had worked as an engineer 
for 30 years for Ford Motor Co. and he did not report any 
exposure to loud noise after military service.    

The diagnoses were a bilateral sensorineural loss and 
tinnitus capitum.  The examiner expressed the opinion that 
unless there was evidence of some hearing loss occurring 
during or shortly after the period of exposure, there was no 
way to attribute hearing loss to noise exposure during 
military service.  The examiner cited to a report of the 
American College of Occupational Medicine that established 
the definition and characteristics of noise induced hearing 
loss and the conclusion that once noise exposure is 
discontinued, there is no further progression of hearing loss 
as a result of the noise exposure and that previous noise 
induced hearing loss does not make the ear more sensitive to 
future noise exposure.  

The examiner then explained that there was only one in-
service audiogram, except for screening whispered test or 
speech threshold tests, the evidence did not seem to suggest 
a significant hearing loss towards the time the veteran was 
finished with his second period of military service.  
Therefore, most of the hearing loss must have occurred since 
he was discharged from service and after the period of 
military noise exposure had ended.  The examiner also stated 
that although the current pattern of audiometric testing by 
VA suggested a high frequency dip that might very well be 
related to noise, the involvement of all of the other 
frequencies suggested a presbycusis pattern or some 
hereditary influence as well that made up the bulk of his 
current hearing loss levels.  The examiner concluded that it 
was a bit of a stretch to state that the veteran's current 
hearing loss was due to noise exposure if there was no 
evidence of hearing loss by the end of his tour of duty or 
shortly thereafter, while still exposed to the noise source.  

The examiner also expressed the opinion that the etiology of 
tinnitus was at least as likely as not due to hearing loss. 

Reopening Analysis

The Board has reviewed the evidence since the rating decision 
in June 1972 and has determined that the evidence is new and 
material because it relates to an unestablished fact 
necessary to substantiate the claims of service connection 
for bilateral hearing loss and tinnitus, namely, diagnoses of 
hearing loss and tinnitus after service that may be related 
to noise exposure during service, that is, a nexus between 
current hearing loss and tinnitus and the veteran's noise 
exposure during service, the absence of which was the basis 
for the previous denial of the claim by the RO in June 1972.  
Accordingly, the claims for service connection for bilateral 
hearing loss and tinnitus are reopened.  

Merits Determination

Principles of Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

Where a veteran has served 90 days or more, service 
incurrence may be presumed for certain chronic diseases, 
including sensorineural hearing loss, if sensorineural 
hearing loss is manifested to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Hearing Loss  

The veteran claims that his hearing loss is the result of in-
service exposure to noise. 

On the basis of the service medical records, hearing loss was 
not affirmatively shown during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a), 3.385.  After service, 
sensorineural hearing loss, meeting the standard of hearing 
loss under 38 C.F.R. § 3.385, was first demonstrated in 1968, 
15 years after service and well beyond the one-year 
presumptive period following separation from service in 1953 
for the manifestation of sensorineural hearing loss as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Also, the absence of documented complaints of hearing loss 
from 1953 to 1968 weighs against continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints).

As for service connection based on the diagnosis of bilateral 
hearing loss after service under 38 C.F.R. § 3.303(d), where 
as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between the current hearing loss and an 
established injury or event in service, in this case, noise 
exposure during service, competent medical evidence is 
required to substantiate the claim. 

The medical evidence of record on the question of medical 
causation consists of private medical opinions, which favor 
the claim, and the recent VA medical opinion, which weighs 
against the claim.  The VA examiner's opinion that the 
veteran's current hearing loss was not likely related to his 
service activities was based on a review of the entire file, 
which included a review of the service medical records.  None 
of the favorable medical opinions included such an 
evidentiary review. 

Moreover, the VA examiner supported his opinion by citing to 
a report of the American College of Occupational Medicine 
that concluded that once noise exposure is discontinued, 
there is no further progression of hearing loss as a result 
of the noise exposure and that previous noise induced hearing 
loss does not make the ear more sensitive to future noise 
exposure.  

As explained by the VA examiner, there was only one in-
service audiogram, except for screening whispered test or 
speech threshold tests, and the audiogram did not suggest a 
significant hearing loss towards the time the veteran was 
finished with his second period of military service.  
Therefore, most of the hearing loss must have occurred since 
the veteran was discharged from service and after the period 
of military noise exposure had ended.   Stated differently, 
there was no evidence of hearing loss by the end of the 
veteran's tour of duty, while he was still exposed to the 
noise.  The private physicians did not address the 
progressive nature of the veteran's hearing loss or explain 
why hearing loss was not evident at the time the veteran was 
exposed to the noise during service.  

As for the opinions of H.C.B, MD, and K.E.S., MD, that 
hearing loss could be related to noise exposure during 
service and after World War II, as the opinions expressed in 
the term of "could", the equivalent of "may", also implies 
that it "could not" and it is speculative.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).  

As for the statement of K.K.O., MD, the physician did not 
offer a nexus opinion. 

As for opinion of R.T.Van O., MD, who stated that hearing 
loss was typical of exposure to acoustic trauma, which was 
consistent with the veteran's history of such exposure during 
service, the physician did not account for the fact that 
hearing loss was first documented in 1968, fifteen years 
after service.  Also the physician did not offer a rationale 
to support the conclusion of the delayed onset of hearing 
loss. 

For these reasons, the Board rejects the favorable opinions 
of the private physicians and finds that the opinion of the 
VA examiner, which opposes rather than supports the claim, 
more probative of the question of whether hearing loss, first 
diagnosed after service, is related to noise exposure during 
service.  Also the VA examiner explained the rationale for 
his opinion by citing to a medical report that essentially 
concluded that hearing loss appears at the time of the noise 
exposure and does not have a delayed onset. 

As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 



Tinnitus

The service medical records contain no complaint, finding, or 
history of tinnitus. 

On the basis of the service medical records, tinnitus was not 
affirmatively shown during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  After service, tinnitus was 
first documented in 1969, years after service.  And 
continuity of symptomatology under 38 C.F.R. § 3.303(b) does 
not apply as tinnitus was not noted during service and the 
veteran stated that he first became aware of tinnitus in 
1969, years after service. 

As for service connection based on documentation of tinnitus 
after service under 38 C.F.R. § 3.303(d), where as here, the 
determinative issue involves a question of medical causation, 
that is, medical evidence of an association or link between 
tinnitus and an established injury or event in service, in 
this case, noise exposure during service, competent medical 
evidence is required to substantiate the claim.  

H.C.B., MD, stated tinnitus could be related to long exposure 
to high noise levels when the veteran flew almost daily as a 
pilot for eight years during and after World War II.  An 
opinion expressed in the term of "could", the equivalent of 
"may", also 
implies that it "could not" and it is speculative.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  For this reason, 
the Board rejects the statement as evidence favorable to the 
claim. 

Neither K.K.O., MD, nor K.E.S., MD, offered a nexus opinion 
about tinnitus. 

As for the opinion of R.T.Van O., MD, who stated that 
tinnitus was typical of exposure to acoustic trauma, which 
was consistent with the veteran's history of such exposure 
during service, the physician did not account for the fact 
that tinnitus was first documented in 1969, more than fifteen 
years after service.  Also the physician did not offer a 
rationale to support the conclusion of the delayed onset of 
tinnitus, while the VA examiner did, citing to a report of 
the American College of Occupational Medicine.  The VA 
examiner, who found a link between hearing loss and tinnitus, 
stated essentially that the effects of acoustic trauma are 
contemporaneous with the exposure and in the absence of 
evidence of hearing loss and inferentially tinnitus during 
service it was not likely that hearing loss and inferentially 
tinnitus associated with hearing loss was related to service.  

As the VA's examiner's opinion accounts for the clinical data 
in the record and has supported the rationale for his opinion 
with a report of the American College of Occupational 
Medicine, the Board finds that opinion is more complete than 
that of R.T.Van O., MD, and the opinion has more probative 
value on the question of whether tinnitus, first diagnosed 
after service, is related to noise exposure during service, 
and outweighs the favorable medical evidence.

For the reasons expressed, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened.  
To this extent only, the appeal is granted.  

On the determination of the merits, service connection for 
bilateral hearing loss is denied. 

As new and material evidence has been presented, the claim of 
service connection for tinnitus is reopened.  To this extent 
only, the appeal is granted.  

On the determination of the merits, service connection for 
tinnitus is denied. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


